DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered. 
Claims 1-12 are pending, all of which have been considered on the merits.
 
Status of Prior Objections/Rejections
RE: Objection to claims 1, 3, 5, 7, 8, 13, 14 and 16:
	Cancelation of claims 13, 14, and 16 renders the objections thereto moot.
	Amendments to claims 1, 3, 5, 7 and 8 are effective to obviate the basis of these objections.  The objections are withdrawn.

RE: Rejection of claims 1-17 under 35 USC 112, second paragraph:
	Cancellation of claims 13-17 render the rejections thereof moot. 
	Amendments to claims 1, 2 and 7 are effective to obviate the basis of the other rejections.  The rejections are withdrawn.  

RE: Rejection of claims 13 and 15 under 35 USC 102(e) over Chancellor et al (USP 7115417):
	The cancellation of claims 13 and 15 renders the rejection thereof moot.

RE: Rejection of claims 13-17 under 35 USC 103(a) over Chancellor et al (USP 7115417): 
	The cancellation of claims 13-17 renders the rejection thereof moot. 

RE: Rejection of claims 1-12 under 35 USC 103(a) over Chancellor et al (US 8211423):

This statement is sufficient to disqualify the ‘423 patent as prior art under 35 USC 103(c).  The rejection is withdrawn.  

RE: Rejection of claims 13 and 15 on grounds of NSDP over claims of USP 7115417:
	The cancellation of claims 13 and 15 renders the rejection thereof moot.

RE: Rejection of claims 1-12 on grounds of NSDP over claims of USP 8211423, in view of Chancellor (7115714):
	Applicants have filed a terminal disclaimer over US Patent 8211423.  The terminal disclaimer has been accepted and recorded.  The rejection is withdrawn.

RE: Rejection of claims 1, 3-7 and 9-12 on grounds of NSDP over claims of USP 9121009:
	Applicants have filed a terminal disclaimer over US Patent 8211423.  The terminal disclaimer has been accepted and recorded.  The rejection is withdrawn.


Allowable Subject Matter
	Claims 1-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633